Citation Nr: 0819837	
Decision Date: 06/17/08    Archive Date: 06/25/08

DOCKET NO.  04-39 010	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for atherosclerotic heart 
disease (ASHD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active service from February 1964 to February 
1967.

This appeal to the Board of Veterans Appeals (Board) arises 
from an April 2004 rating action that denied service 
connection for ASHD.  

By decision of May 2007, the Board remanded this case to the 
RO for further development of the evidence and for due 
process development.

 
FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  ASHD was not shown present in service or for many years 
thereafter, and the competent medical evidence establishes no 
nexus between current ASHD and the veteran's military service 
or any incident thereof, including the inservice 
electrocardiographic finding of questionable V3 conduction 
abnormality.


CONCLUSION OF LAW

The criteria for service connection for ASHD are not met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002) and its 
implementing regulations (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007)) essentially include, upon 
the submission of a substantially-complete application for 
benefits, an enhanced duty on the part of the VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claim on appeal has 
been accomplished.

A January 2004 pre-rating RO letter informed the veteran and 
his representative of the VA's responsibilities to notify and 
assist him in his claim, and what was needed to establish 
entitlement to service connection (evidence showing an injury 
or disease that began in or was made worse by his military 
service, or that there was an event in service that caused an 
injury or disease).  Thereafter, they were afforded 
opportunities to respond.  The Board thus finds that the 
veteran has received sufficient notice of the information and 
evidence needed to support his claim, and has been provided 
ample opportunity to submit such information and evidence.  

Additionally, that RO letter provided notice that the VA 
would make reasonable efforts to help the veteran get 
evidence necessary to support his claim, such as medical 
records (including private medical records), if he gave it 
enough information, and if needed, authorization to obtain 
them.  That letter further specified what records the VA was 
responsible for obtaining, to include Federal records, and 
the type of records that the VA would make reasonable efforts 
to get, and requested the veteran to furnish any medical 
records that he had that pertained to his claim.  The Board 
thus finds that that letter satisfies the statutory and 
regulatory requirement that the VA notify a claimant what 
evidence, if any, will be obtained by him and what evidence 
will be retrieved by the VA.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the U.S. Court of Appeals for Veterans Claims (Court) 
held that proper VCAA notice should notify a veteran of: (1) 
the evidence that is needed to substantiate a claim; (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by him; and (4) a request by the VA 
that the claimant provide any evidence in his possession that 
pertains to the claim.  As indicated above, the first three 
content of notice requirements have clearly been met in this 
appeal.  Although the letter did not specifically instruct 
the veteran to provide "any" evidence in his possession 
that pertains to his appeal, he was instructed as to the 
various types of evidence that would substantiate his claim, 
he was advised in detail as to what VA would do to assist 
him, and he was otherwise instructed as to his own 
responsibilities, including the fact that he was ultimately 
responsible for ensuring that VA receives all requested 
records.  The Board finds that the overall content of the 
letter was such that a reasonable person would have known 
that they should advise VA of any evidence that they believed 
pertains to their appeal.  Thus, the Board finds that any 
deficiency in satisfying the fourth element of Pelegrini is 
nonprejudicial.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  In the matter now before the Board, the 
January 2004 document meeting the VCAA's notice requirements 
was furnished to the veteran and his representative before 
the April 2004 rating action on appeal.  
  
More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of  38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 5 
elements of a service connection claim (veteran status, the 
existence of a disability, a connection between the veteran's 
service and that disability, the degree of disability, and 
the effective date pertaining thereto).  In this case, the 
veteran's status and the degree of disability are not at 
issue, and he and his representative were furnished notice 
pertaining to the effective date information in a May 2007 RO 
letter, thus meeting the notice requirements of 
Dingess/Hartman.

Additionally, the Board finds that all necessary development 
on the claim currently under consideration has been 
accomplished.  The RO, on its own initiative and pursuant to 
the Board remand, has made reasonable and appropriate efforts 
to assist the appellant in obtaining all evidence necessary 
to substantiate his claim, to include obtaining all available 
service and post-service VA and private medical records up to 
2007.  The veteran was afforded a comprehensive VA 
cardiovascular examination in October 2007.  Significantly, 
the veteran has not identified, nor does the record otherwise 
indicate, any existing, pertinent evidence, in addition to 
that noted above, that has not been obtained.  In July 2007, 
the veteran stated that he had no additional information or 
evidence to submit in connection with his claim.  The record 
also presents no basis for further development to create any 
additional evidence to be considered in connection with the 
matter currently under consideration.     
  
Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of the claim on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  

II.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by wartime service.        38 
U.S.C.A. § 1110.  Such a determination requires a finding of 
current disability that is related to an injury or disease in 
service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau 
v. Derwinski, 2 Vet. App. 141, 143 (1992). Service connection 
also may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that it was incurred in service.  38 
C.F.R. § 3.303(d).

Where a veteran served continuously for 90 days or more 
during a period of war and cardiovascular disease becomes 
manifest to a degree of 10% within 1 year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of it during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.   

The veteran contends that his ASHD had its onset in service, 
as evidenced by abnormal electrocardiographic findings.

In this case, service medical records are negative for 
findings or diagnoses of any cardiovascular disease.  A blood 
pressure reading of 138/88 was recorded on January 1964 
enlistment examination.

On February 1966 examination, the veteran denied a history of 
shortness of breath, pain or pressure in the chest, 
palpitation or a pounding heart, and high or low blood 
pressure.  The heart and vascular system were normal on 
examination, and a chest X-ray and electrocardiogram (EKG) 
were normal.  Blood pressure readings of 118/86, 124/70, and 
120/70 were recorded.

On November 1966 separation examination, the veteran denied a 
history of shortness of breath, pain or pressure in the 
chest, palpitation or a pounding heart, and high or low blood 
pressure.  The heart and vascular system were normal on 
examination, and a chest X-ray was normal.  A blood pressure 
reading of 108/70 was recorded.

A January 1967 EKG revealed questionable V3 conduction 
abnormality, and it was planned to repeat the tracing, a 
report of which is not of record.

Post service treatment records of the Family Medical Center 
recorded blood pressure readings of 148/88 in January 1975, 
140/80 in March 1978, 114/76 in December 1981, 150/90 in 
January 1984, 162/86 in April 1985, and 160/86 in February 
1988.

In March 1988, T. S., M.D., at St. Gabriel's Hospital 
assessed a positive graded exercise tolerance test for 
ischemia, and noted the veteran's several-month history of a 
dull ache in the chest and left arm that was unassociated 
with exercise and only occasionally present.  However, there 
was no history or finding relating this to military service 
or any incident thereof.

In March 1988, M. P., M.D., at the Abbott Northwestern 
Hospital diagnosed atherosclerotic cardiovascular disease, 
but there was no history or finding relating this to military 
service or any incident thereof.  

Numerous subsequent private medical records show continuing 
follow-up clinical and surgical treatment and evaluation of 
the veteran for ASHD from 1988 to 2007, all of which indicate 
a history of coronary artery disease (CAD) since 1988, and 
none of which indicate a link between this cardiovascular 
disease and the veteran's military service or any incident 
thereof.

Pursuant to the Board Remand, in October 2007 the veteran was 
afforded a VA cardiovascular examination by a physician to 
determine the etiology of his ASHD.  After carefully 
reviewing the claims folder with the service and post-service 
medical records and the veteran's military, medical, family, 
educational, occupational, and recreational history, and 
current examination of the veteran, the diagnostic 
impressions included well-documented CAD status post multiple 
coronary artery stenting, and the doctor opined that it was 
less likely than not that the veteran's current cardiac 
condition was related to his military service.  

With respect to the inservice electrocardiographic finding of 
questionable V3 conduction abnormality, the doctor commented 
that this lead V3 could suggest a mild conduction delay, but 
opined that it was not sufficient evidence to make a 
diagnosis of CAD.  The examiner further noted that there was 
no QRS complex notching in any other leads, and opined that 
the EKG suggested early repolarization, which was not a 
pathologic condition in young adults.  Noting that the 
veteran's current EKG showed no conduction delay, the 
physician concluded that there was no information contained 
in the service medical records that would be diagnostic of 
CAD in the 24-year-old veteran.            

Having reviewed the complete record, the Board finds that the 
most probative evidence reveals that the veteran's ASHD was 
first manifested many years post service, and that there is 
no relationship between that disease and the veteran's 
military service or any incident thereof.  In reaching this 
conclusion, the Board accords great probative value to the 
October 2007 VA physician's finding that it was less likely 
than not that the veteran's current cardiac condition was 
related to his military service, including the inservice 
suggestion of electrocardiographic abnormality.  That opinion 
was arrived at after a thorough and comprehensive review of 
the claims folder containing service and post-service medical 
records, consideration of the veteran's military, medical, 
family, educational, occupational, and recreational history, 
and current examination of the veteran.  Thus, the Board 
finds the October 2007 VA examiner's findings, observations, 
and conclusions to be dispositive of the question of service 
connection for ASHD, and that this medical opinion militates 
against the claim.  The veteran has submitted no medical 
opinion to the contrary.  See Hayes v. Brown, 5 Vet. App. 60, 
69-70 (1993) (it is the responsibility of the Board to assess 
the credibility and weight to be given the evidence) (citing 
Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the 
probative value of medical evidence is based on a physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion he reaches; as is true of any evidence, the 
credibility and weight to be attached to medical opinions are 
within the province of the Board).  

With respect to the veterans assertions, the Board notes that 
he is competent to offer evidence as to facts within his 
personal knowledge, such as his own cardiovascular symptoms.  
However, medical questions of diagnosis and etiology are 
within the province of trained medical professionals.  Jones 
v. Brown, 7 Vet. App. 134, 137-38  (1994).  Thus, a layman 
such as the veteran, without the appropriate medical training 
or expertise, is not competent to render a persuasive opinion 
on medical matters such as the relationship between any 
current ASHD and his inservice electrocardiographic findings.  
See Bostain v. West , 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown,   10 Vet. App. 183, 186 (1997)  (a layman is 
generally not capable of opining on matters requiring medical 
knowledge).  

For all the foregoing reasons, the Board finds that the claim 
for service connection for ASHD must be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).


ORDER

Service connection for atherosclerotic heart disease is 
denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


